Citation Nr: 1826667	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer, as a result of exposure to herbicide agents, exposure to diesel fuel, and/or exposure to other unknown chemicals.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from February 1968 to February 1970, including service in the Republic of Vietnam.  Among other awards, the Veteran received the Vietnam Service Medal with 3 Bronze Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the issue on appeal.

The Veteran's military service included service in the Republic of Vietnam, from June 1968 to June 1969, and the Veteran's in-service duties included acting as a heavy vehicle driver (i.e., truck driver).  The Veteran asserts that his bladder cancer was caused by in-service exposure to herbicide agents, to include Agent Orange, Agent Blue, and other unknown herbicide agents, and/or exposure to diesel fuel or other unknown chemicals, including during his service in the Republic of Vietnam.  The VA has conceded exposure to herbicide agents and exposure to diesel fuel.

In December 2013, the Veteran was afforded a VA examination for urinary tract conditions.  This examination found that the Veteran's bladder cancer condition was not at least as likely as not attributable to his exposure to diesel fuel while in the U.S. Army from 1968-1970.  However, the December 2013 VA examination did not address whether the Veteran's conceded exposure to herbicide agents might have caused or contributed to the Veteran's bladder cancer, as the Veteran has contended.  In addition, for the Veteran's conceded diesel fuel exposure, the VA examiner stated that there was no evidence the Veteran was exposed above occupational exposure limits (OELs) or that the Veteran had any acute or increased exposure (e.g., diesel spills), and stated that the Veteran had greater post-military occupational diesel exposure.  The VA examiner did not, however, sufficiently address the Veteran's lay statements elsewhere about high and acute levels of in-service diesel exposure (e.g., fueling hose would pop out and soak Veteran in diesel fuel) and the Veteran's contentions about minimal diesel exposure in his post-military occupations.  

Therefore, although the December 2013 VA examination provided useful information, it is incomplete, as it did not sufficiently address the contentions in this case or the Veteran's lay evidence.  Barr v. Nicholson, 21 Vet. App. 303, 311 (once the VA undertakes the effort to provide an examination, it must provide an adequate one). 

 Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's bladder cancer, and associate the records with the claim file.

2.  Afford the Veteran an opportunity to submit any additional evidence or information regarding his bladder cancer, to include any private medical nexus opinions linking his bladder cancer to in-service exposure to herbicide agents, diesel fuel, or other unknown chemicals, or any medical literature or other information linking bladder cancer to these substances.  All records and responses received should be associated with the claim file, and any indicated appropriate development undertaken.

3.  Then, schedule the Veteran for a new VA examination with a physician (M.D.), who has not previously examined him, to determine the etiology of his bladder cancer.  The claim file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

Advise the examiner that the lay reports of the Veteran must be considered and specifically addressed in arriving at an opinion, to include (but not limited to) the Veteran's October 2014 Form 9 (providing detailed lay reports) and August 2015 correspondence.

After reviewing the file, obtaining a complete medical history of the Veteran's claimed condition, and examining the Veteran, the examiner should provide an opinion as to:

(a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed bladder cancer is etiologically related to his active duty service, to include as a result of conceded exposure herbicide agents and exposure to diesel fuel;

(b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer was caused or aggravated by Veteran's service-connected disabilities, to include diabetes mellitus or hypertension.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In providing the above opinions, the examiner must consider and address the Veteran's statements about exposure to herbicdes and diesel fuel in service, to include when drums fell off trucks, he and the other servicemen would take a shovel and contain the spill with no protective gear or gloves; that the smell of the fumes was so strong it would cause him to choke and his eyes to water; on more than one occasion the fueling hose popped out and soaked him in diesel , while driving trucks in convoys he sat breathing in and surrounded by heavy black smoke over time; that he didn't wear protective gloves while fueling and that the substances would be on his hands or clothes.  The Veteran asserted that this exposure would be above the OELs expected for a truck driver in the military.  

The examiner must also consider and address the Veteran's statements explaining why he believes his exposure to diesel fuel or chemicals in his post-service occupations of working at a car wash for several years and as a trucker for 30 years was less than his exposure in the military.
 
The examiner must also consider and address that, although the December 2013 VA examiner cited medical literature linking bladder cancer to smoking, the Veteran has asserted that he has never been a smoker or lived in a house with a smoker.

A rationale for all requested opinions shall be provided, with reference to medical literature if appropriate.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

4.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




